Appeal from an order of the Supreme Court at Special Term, entered July 17, 1975 in Albany County, which granted defendant’s motion to dismiss plaintiffs complaint. This litigation arose out of an accident that occurred on May 10, 1973, when plaintiff sustained personal injuries as the result of a fall on one of the defendant’s buses. On April 12, 1975 plaintiff was granted leave to serve a late notice of claim. Following the service of the notice of claim on April 18, 1975, plaintiff forwarded a copy of the complaint to the attorneys for the defendant on April 25, 1975. The instant motion was then brought by the defendant for dismissal of the complaint. Special Term held that plaintiff had not acquired jurisdiction over the defendant; that no action was commenced against the defendant by the service of a summons; and that it appears that the plaintiffs action is time-barred. We agree with the conclusions arrived at by Special Term. Since a summons had not been served on the defendant, it is clear that the court never acquired jurisdiction (CPLR 304). The cause of action having accrued on May 10, 1973, and more than one year having elapsed since that date, an action may not now be commenced against the authority even though, as contended by the plaintiff, the Statute of Limitations did not begin to run until the notice of claim was *788served (Public Authorities Law, § 1317, subd 2). Order affirmed, without costs. Koreman, P. J., Greenblott, Main, Larkin and Herlihy, JJ., concur.